ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1955-12-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ADMISSIBILITY OF HEARINGS BY THE
COMMITTEE ON SOUTH WEST AFRICA
(REQUEST FOR ADVISORY OPINION)

ORDER OF DECEMBER 22nd, 1955

1955

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

RECEVABILITE DE DEMANDES D’AUDIENCE

PRESENTEES
AU COMITÉ DU SUD-OUEST AFRICAIN
(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 22 DÉCEMBRE 1955
This Order should be cited as follows:

“Admissibility of hearings by the Committee on South West Africa,
Order of December 2end, 1955: 1.C. J. Reports 1955, p. 131.”

La présente ordonnance doit étre citée comme suit :

« Recevabilité de demandes d'audience présentées au Comité
du Sud-Ouest africain,
Ordonnance du 22 décembre 1955: C.I. J. Recueil 1955, p. 131.»

 

Sales number 1 40
No de vente:

 

 

 
1955
December 22nd

General List :
No. 31

131

INTERNATIONAL COURT OF JUSTICE

YEAR 1955

December 22nd, 1955

ADMISSIBILITY OF HEARINGS BY THE
COMMITTEE ON SOUTH WEST AFRICA

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

having regard to Article 66, paragraph 2, of the Statute of
the Court ;

Whereas, on December 3rd, 1955, the General Assembly of the
United Nations adopted a resolution requesting the International
Court of Justice to give an advisory opinion on the following
question :

“Is it consistent with the advisory opinion of the Inter-
national Court of Justice of 11 July 1950 for the Committee
on South West Africa, established by General Assembly
resolution 749 A (VIII) of 28 November 1953, to grant oral
hearings to petitioners on matters relating to the Territory
of South West Africa ?”

Whereas certified true copies of the English and French texts of
the aforesaid resolution of the General Assembly were transmitted
to the Court by a letter of the Secretary-General of the United
Nations dated December roth, 1955, and filed in the Registry on
December 22nd, 1955;

Fixes February 15th, 1956, as the time-limit within which written
statements may be submitted by any State entitled to appear

4
132 SOUTH WEST AFRICA COMMITTEE (ORDER OF 22 XII 55)

before the Court or any international organization considered by
the President as likely to be able to. furnish information on the
question referred to the Court ;

Reserves the rest of the procedure for forther decision.
Done in English and French, the English text being authorita-

tive, at the Peace Palace, The Hague, this twenty-second day of
December, one thousand nine hundred and fifty-five.

(Signed) GREEN H. HACKWORTH,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
